10

11

12

13

14

16

17

18

19

20

21

22

23

Case 2:18'~cv-00864-JLR Document 16 Filed 11/08/18 Page l of 3

Honorable Jarnes L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF`WASHINGTON

_ AT sEATTLE
MARK AND BARBARA TOMINGAS, NO, 2118~Cv-00864-JLR
Piainriffs, FRRM] ORDER GRANTING
MOTION FOR ENTRY 0F sEcOND
vs. sTAY OF PR<)CEEDINGS

CRESTBROOK lNSURANCE COMPANY,

Defendant.

 

 

15

 

 

This matter came en before the Court on Crestbrool<’s Motion for Entry Qf
Stay, and, for good cause shOWn, the Court hereby enters the following ORDER:
1. Defendant Crestbreok Insuranee Company’s Motion is hereby GRANTED.

2. The deadlines on the Court’s Order Regarding yInitial Diselosures, Joint Status

Report, and Early Settlement (Dkt, # 11) are hereby STAYED until January 8, 2019, by Whieh

time the parties Will advise the Court Whether settlement has been reached or Whether the stay
should be lifted and a revised Order Regarding Initial Disclosures, Jc)int Status Report, and

Early Settlement should be issued

[PROPOSED] ORDER GRANTING MOTION FOR ENTRY FORS]:§§£{§;£H“§$’ P'S'
OF sECOND sTAY OF PROCEEDINGS _ PAGE 1

901 FiFTH AVENUE . sUiTE 1400
CAUSE NO' 2118'€V'00864'ILR sEATTLE, WAsHINGrON 98164-1039

2219437 / 1773_0003 (206) 689-8500 . <206> 689-8501 FAX

 

(\(Uti

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-0\/-00864-JLR Document 16 Filec| 11/08/18 Page 2 01‘3

cyr
DATED-rhis 213 day Of N….W ,2018.

{;\M@%:Ml

JUDGE J MEs L. ROBART
Presented by:
FORSBERG & UMLAUF P.s.

By s/Mz`lesJ. M. Stewart

Carl E. Forsberg, WSBA #17025
CFOrsberg@FoUm.laW

Miles J. l\/l. Stewart, WSBA #46067
MSteWart@FoUm.law

Attorneys for Defendant

FORSBERG & UMLAUF, P.S.
[PROPOSED] 0RDER GRANnNG MorioN FOR ENTRY ATTORNEYS AT LAW

OF SECOND STAY OF PROCEEDINGS _ PAGE 2 901 FlFTH AVENUE ‘ SUITE 1400

CAUSE NO~ 2118‘CV‘00864“JLR sEATTLE, WASHINGTON 98164_1039
2219437 /1773.0003 (206) 689~8500 ¢ (206) 689-8501 FAX

 

 

10
11
12
13
14
15
16
17
18
l19
20
21
22

23

 

 

Case 2:18-cv-00864-JLR Document 16 Filed 11/08/18 Page 3 of 3

cERTIFICATE oF sERvIcE'

The undersigned certifies under the penalty of perjury under the laws of the State of
Washington that l am now and at all times herein mentioned, a citizen of the United States, a
resident of the State of Washington, over the age of eighteen years, not a party to or interested
in the above-entitled action, and competent to be a witness herein.

On the date given below l caused to be served the foregoing [PROPOSED] ORDER
GRANTING l\/IOTION FOR ENTRY OF SECOND STAY on the following individuals_in the

manner indicated:

Ms. Jocelyn J. Whiteley
Ashbaugh Beal, LLP g
701 Fifth Ave., Suite 4400
Seattle, WA 98104

(X) Via ECF

SIGNED this Sth day of Novernber, 2018, at Seattle, Washington.

S/Honor M. McOueen
Honor l\/l. l\/lcQueen

[PRoPosED] oRDER GRANTING MorloN FoR ENTRY FORS]:\I§¥£{§;£¥TL§£’ P°S'
or sEcoND sTAY oF PRocEEDINGs - PAGE 3

901 FLFTH AvENUE . sUrrE 1400
CAUSE NO~ 2118'CV'00864'JLR sEArrLE, wAsHiNGToN 93164-1039

2219437 / 177310003 (206) 689-8500 ¢(206)689~8501FAX

 

 

